April 16, 2010 Via EDGAR and Federal Express Mr. H. Christopher Owings Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C.20549 Re:United Natural Foods, Inc. Form 10-K for Fiscal Year Ended August 1, 2009 Filed September 30, 2009 Proxy Statement on Schedule 14A Filed December 3, 2009 File No. 0-21531 Dear Mr. Owings: This letter sets forth the response of United Natural Foods, Inc. (the “Company”) to the additional comment issued by the staff of the Division of Corporation Finance (the “Staff”) of the United States Securities and Exchange Commission (the “Commission”) contained in the Staff’s letter (the “Comment Letter”) dated April 5, 2010, concerning the Company’s (i) Form 10-K for the year ended August 1, 2009 that was filed on September 30, 2009 and (ii) Proxy Statement on Schedule 14A that was filed on December 3, 2009 (the “Proxy Statement”), in each case under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). For your convenience, we have set out the text of the comment from the Comment Letter, followed by our response. Definitive Proxy Statement on Schedule 14A Compensation Discussion and Analysis, page 19 Performance-Based Cash Incentive Compensation, page 24 1. We note your response to comment five.With respect to the performance targets, such as payroll as a percentage of gross margin, inventory management, and information technology operating expenses as a percentage of consolidated revenues, and any other non-division performance target, please provide us with your proposed revisions so that we may have a better understanding of how you intend to comply. Mr. H. Christopher Owings Securities and Exchange Commission April 16, 2010 Page 2 RESPONSE: Had the Company included disclosure of the requested performance targets in the Compensation Discussion and Analysis section of the Proxy Statement, the Performance-Based Cash Incentive Compensation charts included on pages 26 through 29 for Messrs.Shamber, Stern, Atwood, Beaudry and Lindberg would have included the following additional disclosure: Mark Shamber (page 26) Performance Measure Applicable Target Cash Incentive Payout as a Percentage of Base Salary Payroll as a percentage of gross margin Standard Performance 36.00% 3% Superior Performance 35.75% 6% Outstanding Performance 35.50% 10% Inventory Management (average inventory days November 2, 2008 – August1,2009) Standard Performance 50 days 3% Superior Performance 49 days 6% Outstanding Performance 47 days 10% John Stern (page 27) Performance Measure Applicable Target Cash Incentive Payout as a Percentage of Base Salary Information technology operating expenses as a percentage of consolidatedrevenues Standard Performance 0.95% 6% Superior Performance 0.92% 11% Outstanding Performance 0.87% 19% Mr. H. Christopher Owings Securities and Exchange Commission April 16, 2010 Page 3 Daniel V. Atwood (page 28) Performance Measure Applicable Target Cash Incentive Payout as a Percentage of Base Salary Inventory Management (average inventory days November 2, 2008 – August1,2009) Standard Performance 50 days 4% Superior Performance 49 days 7% Outstanding Performance 47 days 11% Associate Development Standard Performance N/A 0% Superior Performance N/A 0% Outstanding Performance 4 associates 4% Michael Beaudry (page 28) Performance Measure Applicable Target Cash Incentive Payout as a Percentage of Base Salary Associate Development Standard Performance N/A 0% Superior Performance N/A 0% Outstanding Performance 20 associates 4% Randle Lindberg (page 29) Performance Measure Applicable Target Cash Incentive Payout as a Percentage of Base Salary Associate Development Standard Performance N/A 0% Superior Performance N/A 0% Outstanding Performance 20 associates 4% Mr. H. Christopher Owings Securities and Exchange Commission April 16, 2010 Page 4 Please do not hesitate to contact me at 401-528-8634 ext. 32301 if you have any questions or further comments.Thank you in advance for your prompt attention to this matter. Sincerely, /s/Joseph J. Traficanti Joseph J. Traficanti Senior Vice President, General Counsel and Chief Compliance Officer Cc:Steven L. Spinner, United Natural Foods, Inc. Mark E. Shamber, United Natural Foods, Inc. F. Mitchell Walker, Jr., Bass, Berry & Sims PLC
